NOT FOR PUBLICATION                          FILED
                                                                         MAR 21 2016
                    UNITED STATES COURT OF APPEALS
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT


PINBIN ZHAO,                                     No. 13-73959

              Petitioner,                        Agency No. A089-886-745

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted March 15, 2016**

Before:      GOODWIN, LEAVY, and CHRISTEN, Circuit Judges.

      Pinbin Zhao, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ order dismissing his appeal from an immigration judge’s

(“IJ”) decision denying his application for asylum and withholding of removal.

We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence


 *
      This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
**
       The panel unanimously concludes this case is suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
the agency’s factual findings, applying the standards governing adverse credibility

determinations created by the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034,

1039-1040 (9th Cir. 2010). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on discrepancies the IJ identified between Zhao’s testimony and declaration

about his encounter with family planning officials. See id. at 1048 (adverse

credibility determination was reasonable under the REAL ID Act’s totality of the

circumstances standard). In reaching this conclusion we do not rely on any alleged

discrepancy as to the diamond ring. In the absence of credible testimony, Zhao’s

asylum and withholding of removal claims fail. See Farah v. Ashcroft, F.3d 1153,

1156 (9th Cir. 2003).

      PETITION FOR REVIEW DENIED.




                                         2
                                                                               13-73959